Digitally signed by
                                                                         Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                              Appellate Court                            Date: 2018.10.22
                                                                         15:49:45 -05'00'



                    People v. Ross, 2018 IL App (2d) 161079



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           WILLIAM J. ROSS, Defendant-Appellant.



District & No.    Second District
                  Docket No. 2-16-1079



Filed             June 28, 2018



Decision Under    Appeal from the Circuit Court of McHenry County, No. 14-CF-645;
Review            the Hon. Sharon Prather, Judge, presiding.



Judgment          Affirmed.


Counsel on        Douglas H. Johnson and Nicholas Curran, of Kathleen T. Zellner &
Appeal            Associates, P.C., of Downers Grove, for appellant.

                  Patrick D. Kenneally, State’s Attorney, of Woodstock (Patrick
                  Delfino, David J. Robinson, and David A. Bernhard, of State’s
                  Attorneys Appellate Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE JORGENSEN delivered the judgment of the court, with
                  opinion.
                  Justices Hutchinson and Burke concurred in the judgment and
                  opinion.
                                             OPINION

¶1       Following a jury trial, defendant, William J. Ross, was found guilty of first degree murder
     and of having discharged a firearm that caused the death of Jacqueline Schaefer. 720 ILCS
     5/9-1(a)(2) (West 2014); 730 ILCS 5/5-8-1(d)(iii) (West 2014). The trial court sentenced
     defendant to 24 years’ imprisonment for first degree murder and a consecutive 25 years’
     imprisonment for the use of a firearm, for a total of 49 years’ imprisonment (plus 3 years’
     mandatory supervised release (MSR)). Defendant appeals, arguing that (1) the trial court erred
     in denying his motion to suppress certain statements to police, where he did not knowingly and
     intelligently waive his Miranda rights; (2) the court erred in admitting evidence of his prior
     alleged abuse of Schaefer; (3) the court erred in admitting evidence of defendant’s ownership
     of firearms; and (4) the evidence was insufficient to sustain his convictions. We affirm.

¶2                                        I. BACKGROUND
¶3       On August 13, 2014, the State charged defendant, then age 63, with one count of first
     degree murder (720 ILCS 5/9-1(a)(2) (West 2014)), alleging that, sometime in 2012, he shot
     Schaefer with a gun, thereby causing her death. Schaefer’s body had been found on November
     6, 2013, in her bedroom at defendant’s residence at 518 North Country Club Drive in
     McHenry, in a state of advanced decomposition. Renee Bitton, defendant’s friend, his former
     girlfriend, and the property’s caretaker (defendant was away on a cross-country trip at this
     time), discovered the body after she gained access to the room. The door to the room was
     screwed shut. The screws were covered with caulk and duct tape, which were covered with
     trim and brown paint. No gun or bullets were recovered at the scene.
¶4       In June 2012, defendant had left McHenry and gone on a cross-country road trip, which
     continued until November 7, 2013, when he was arrested by local police in Las Vegas (on a
     failure-to-appear warrant for a traffic ticket).

¶5                         A. Defendant’s Motion to Suppress His Statements
                                to McHenry County Sheriff’s Detectives
¶6       Prior to trial, defendant filed two motions to suppress statements. One motion was directed
     at a statement he made to Las Vegas Metropolitan Police Department officers after he was
     arrested in Las Vegas. The trial court denied defendant’s motion to suppress the statement, but
     the State did not seek at trial to introduce any portion of the interview.
¶7       In the second motion, which is at issue in this appeal and was filed on August 19, 2015,
     defendant moved to suppress certain statements he made on November 9, 2013, to McHenry
     County sheriff’s detectives in Las Vegas. (The interrogation was videotaped.) As relevant
     here, defendant alleged that his (oral) waiver of his Miranda rights was not intelligently and
     knowingly made because he did not understand the nature of the rights he was waiving or the
     consequences of his decision.
¶8       The State conceded that defendant was subjected to custodial interrogation. However, it
     argued that defendant’s educational background (he attended Northwestern University and the
     University of Illinois at Chicago, and he obtained a master’s degree in business administration
     (MBA) from DePaul University) and work experience (as product and sales manager and sales



                                                -2-
     engineer for a heating, ventilation, and air-conditioning (HVAC) company) showed that he
     understood his rights and was not coerced.
¶9       A videotape and transcript of the interrogation, which was conducted by Detectives
     Thomas Jonites and Ed Maldonado, reflect the following. At the commencement of the
     interview, defendant, an alcoholic who was in a wheelchair and whose thumbs were shaking,
     stated that he was innocent. Detective Jonites announced that he had to read defendant his
     rights and asked defendant if he had been read his Miranda rights on any prior occasion.1
     Defendant replied that he “kn[e]w what they are.” Detective Jonites stated that he would read
     them to defendant, and defendant replied, “They are confusing.” The exchange continued:
                 “DETECTIVE JONITES: Okay. You have the right to talk to a lawyer and have
             him present with you while you are being questioned. If you cannot afford to hire a
             lawyer, one will be appointed to represent you before any questioning, if you wish. You
             can decide at any time to exercise these rights and not answer any questions or make
             any statements, okay? Do you understand them, Bill?
                 [DEFENDANT]: No.
                 DETECTIVE JONITES: What don’t you understand about them?
                 [DEFENDANT]: How much do you have to have to hire a lawyer?
                 DETECTIVE JONITES: I don’t know, Bill. I’m—you know, I’m not an attorney.
             I’m a police officer. So I don’t know what the going rate on an attorney is nowadays.
                 [DEFENDANT]: And the other one about can and will be held against you.
                 DETECTIVE JONITES: It says anything you say can and will be used against you
             in a court of law.
                 [DEFENDANT]: Well, if you say something that helps you, that could be used to
             help you in a court of law.
                 DETECTIVE JONITES: Not in a court of law necessarily but just to help you. Do
             you understand that?
                 [DEFENDANT]: Pretty much.
                 DETECTIVE JONITES: Okay. All right. Could you do me a favor and sign here
             indicating that I read them to you? And I’m going to write my name right here for you
             in case you forget. It’s Tom Jonites. Right there. Right by the X. You can go ahead and
             read them again if you would like.
                 [DEFENDANT]: I said I know.
                 DETECTIVE JONITES: Oh, I’m sorry. Go ahead—
                 [DEFENDANT]: I said I don’t know.
                 DETECTIVE JONITES: Okay. Go ahead and sign them.
                 [DEFENDANT]: No.
                 DETECTIVE JONITES: You don’t? You wrote no?



         The Miranda rights are that a suspect “has the right to remain silent, that anything he says can be
         1

     used against him in a court of law, that he has the right to the presence of an attorney, and that if he
     cannot afford an attorney one will be appointed for him prior to any questioning if he so desires.”
     Miranda v. Arizona, 384 U.S. 436, 479 (1966).

                                                    -3-
    [DEFENDANT]: Yeah, because you gave me a right that said that I can and will be
held against you. You didn’t say to handle it for you.
    DETECTIVE JONITES: And what?
    [DEFENDANT]: Can be handled for you by a lawyer of law or—
    DETECTIVE JONITES: Yes, I did. I said right here if you—you have the right to
talk to a lawyer and have him present with you while you are being questioned.
    [DEFENDANT]: That’s not what I’m saying.
    DETECTIVE JONITES: And then I said if you could not afford to hire a lawyer,
one will be appointed to represent you.
    [DEFENDANT]: That’s not what I said.
    DETECTIVE JONITES: What did you say, Bill?
    [DEFENDANT]: You said anything you say can and will be held against you. I
can’t agree with that.
    DETECTIVE JONITES: It says can and will be used against you in a court of law.
Anything you say that—you know, what—it’s just saying that it could be used in a
court of law.
    [DEFENDANT]: It says it could be used against you, it says.
    DETECTIVE JONITES: No, it says it can and will be used against you. Anything
you say can and will be used against you in a court of law. But like if you give us
information about a perpetrator in this, we can use that in a court of law.
    [DEFENDANT]: Uh-huh.
    DETECTIVE JONITES: And I’m not clear on what you are not understanding,
Bill. Do you understand your rights, Bill? I mean—
    [DEFENDANT]: No.
    DETECTIVE JONITES: Okay. What don’t you understand, Bill?
    [DEFENDANT]: None of it.
    DETECTIVE JONITES: Okay. Is there a certain part you don’t have the—
    [DEFENDANT]: Well, I’ll re-read them again.
    DETECTIVE JONITES: Okay. Well, just read them and as you are reading them if
there is something you don’t understand, Bill, just let me know.
    [DEFENDANT]: I understand one.
    DETECTIVE JONITES: Okay.
    [DEFENDANT]: I don’t understand two. You have the right to talk to a lawyer and
have him present while you are being questioned.
    DETECTIVE JONITES: Uh-huh.
    [DEFENDANT]: I understand that. If you do not have a lawyer one will be
appointed to be represented. I don’t know what that costs. If you decide to—at any time
to exercise this right and then not answer questions—
    DETECTIVE JONITES: Or make any statements. In other words, you could stop
talking to us any time you like.
    [DEFENDANT]: I don’t understand that.


                                   -4-
    DETECTIVE JONITES: It’s just if you are done talking, you are saying you know
what, I’m done talking.
    [DEFENDANT]: But if I’m talking in front of a judge—
    DETECTIVE JONITES: This ain’t in front of a judge. It’s do you want to talk to
me and my partner Ed here. This is all we are asking.
    [DEFENDANT]: What if I say I don’t feel like talking?
    DETECTIVE JONITES: Then you don’t have to talk to us.
    [DEFENDANT]: I’ll be charged with contempt of court.
    DETECTIVE JONITES: I am not charging you with nothing, Bill. It’s up to you.
You can tell me I don’t want to talk to you and—
    [DEFENDANT]: I don’t like those rights.
    DETECTIVE JONITES: But do you understand them and do you want to continue
to talk to us?
    [DEFENDANT]: I’ll talk to you but I cannot understand my rights.
    DETECTIVE JONITES: Okay. All right. Well, I read you the rights, Bill, and we
went over every aspect of them that I—and tried to explain them to you and everything.
With having these rights in mind do you want to talk to me and Ed?
    [DEFENDANT]: No.
    DETECTIVE JONITES: You don’t want to talk to us?
    [DEFENDANT]: No, I will.
    DETECTIVE JONITES: Okay. All right. Well, good, good.
    [DEFENDANT]: But it’s not because I understand my rights.
    DETECTIVE JONITES: Okay. Well, I don’t know how else I could explain them
to you any better.
    [DEFENDANT]: They wrote them wrong.
    DETECTIVE JONITES: Well, they have been like that since the—since I started
on the job almost [24] years ago. They have been the same and I’ve never had anybody
that really had a problem understanding them.
    [DEFENDANT]: I do.
    DETECTIVE JONITES: All right, Bill.
    [DEFENDANT]: I’m not trying to be rude.
    DETECTIVE JONITES: I know, Bill. I know. And I’m not trying to be rude to you.
I’m trying to help you understand.
    [DEFENDANT]: I do most of them.
    DETECTIVE JONITES: Okay.
    [DEFENDANT]: Some of them don’t make sense.
    DETECTIVE JONITES: Okay. But you understand them even though they don’t
make sense; right?
    [DEFENDANT]: Well, some should be changed.
    DETECTIVE JONITES: Okay. All right. I just want to make sure you understand
them and that you want to talk to me and Ed.


                                   -5-
                     DETECTIVE MALDONADO: Some of them have to be changed but as of right
                now you understand them. They just—you understand it—you feel that some of them
                have to be changed; is that correct?
                     [DEFENDANT]: Well, I understand what they wrote down what the rights are.
                You have the right to remain silent. I believe in that.
                     DETECTIVE JONITES: Okay. Okay. As long as you understand them, Bill, and, I
                mean, whether you agree with them or not, as long as you understand them and want to
                talk with Ed and I, you know, we’d like to talk with you, okay? All right.”
¶ 10        Thereafter, the interrogation continued. The detectives questioned defendant about
       Schaefer and his properties, neighbors, and weapons. Defendant related that he had met
       Schaefer three years earlier when she responded to an advertisement for an upstairs rental unit
       in his home. While they lived together, defendant and Schaefer dated on and off. After a while,
       Schaefer began talking about moving to Missouri, where a lot of her things were stored. At one
       point, after defendant returned from a business trip, Schaefer was gone. He believed that it was
       October, November, or December of 2011.
¶ 11        Defendant left McHenry in the summer of 2012 for a road trip across the country. Before
       he left, defendant sealed up his residence, including screwing shut most of the windows and
       doors. Defendant was concerned that Bitton would break in and take valuable items. Defendant
       owned another property close by, at 608 Country Club Drive, that he used for investment
       purposes. Other than Social Security income, he invested in the stock market.
¶ 12        Defendant denied knowing what happened to Schaefer. He stated that she had a lot of
       enemies. Schaefer’s bedroom was across the hall from defendant’s bedroom (at some point,
       she moved out of the upstairs rental unit and into a bedroom on the main level). Before he left
       McHenry, defendant “might have” sealed the door to Schaefer’s bedroom by screwing it shut.
       He screwed shut all of his doors. Defendant denied that he caulked and painted over the screws
       on Schaefer’s bedroom door.
¶ 13        The detectives asked defendant about his ownership of firearms. Defendant stated that he
       owned a rifle/shotgun and also had two handguns that he inherited from his father: a
       .22-caliber handgun, which he had put in a closet, and a .45-caliber handgun. Two or three
       “45s” and two other weapons had been stolen from him in the past. One of the “45s” was stolen
       by a “Mr. Ed” while defendant lived in Streamwood. Defendant denied owning a Colt
       .45-caliber government model 1911 with Pachmayr grips that was listed (with a serial number)
       on a handwritten note on a yellow sheet of paper found in his house. (The note was admitted at
       trial and it also referred to two boxes of .45-caliber cartridges and five boxes of shotgun shells.)
       However, he conceded that he owned an Army-issued “one.”
¶ 14        Bitton did various jobs for defendant at his home. Before he left McHenry, Bitton cleaned
       up glass after the front window of defendant’s home broke. Defendant did not know how it
       broke. Bitton, the detectives reported, claimed that she found a .45-caliber slug in the glass
       debris by the front door and told defendant about it on the telephone. Defendant told the
       detectives that Bitton told him that she found the slug in the yard, and he surmised that it was
       there because children in the neighborhood shoot guns. A couple of months before he left
       McHenry, defendant told Bitton that he did not want her in his house anymore. He told the
       detectives that Bitton was a thief and was stealing things from him.



                                                    -6-
¶ 15       Defendant again denied knowing what happened to Schaefer. Defendant asked the
       detectives how they knew that Schaefer did not “go floating down the river or something.”
       (Defendant’s property abuts the Fox River.) “Maybe she’s suicidal.”
¶ 16       Eventually, the interrogation became confrontational, with Detective Jonites accusing
       defendant of killing Schaefer, putting her body into two plastic bags (which he claimed
       contained defendant’s fingerprints), caulking the door to Schaefer’s room once the smell
       became unbearable, and eventually leaving town. He also questioned defendant’s story that he
       sealed the house to protect his valuables, pointing out that he left a “nice Harley” in the garage,
       which was not sealed. At this point, defendant requested an attorney and the interrogation
       concluded.2
¶ 17       After a hearing, the trial court denied defendant’s motion to suppress, finding that
       defendant’s answers to the detectives’ questions “were unreasonable, improbable,
       argumentative, and a feigned attempt to display a lack of understanding.” The court noted that,
       two days earlier, defendant told Las Vegas officers that he understood his Miranda rights3 and
       showed his understanding by asserting his right to an attorney at the end of that interrogation.
       During the interrogation by the McHenry County detectives, defendant did the same thing—he
       asserted his right to an attorney when the interrogation became confrontational. The court
       further found that there was no evidence that defendant had limited intellectual capacity or any
       illness that would affect his ability to understand his rights or intelligently waive them. It noted
       that defendant had an MBA, was employed throughout his life in “positions requiring a certain
       amount of intelligence,” owned and maintained real estate, and invested in the stock market.
       Addressing defendant’s statement to Las Vegas officers that he was arrested for driving under
       the influence (DUI) in April 2013 and was hospitalized for 12 days (for a condition caused by
       his efforts to stop drinking), the court determined that there was no evidence that defendant’s
       condition affected his ability to understand his Miranda rights. In summary, the court found
       that defendant “lacked credibility and engaged in a course of deceptive behavior.”
¶ 18       The trial court also addressed defendant’s argument that he never acknowledged an
       understanding of his rights, never agreed to waive them, and never signed a waiver. It rejected
       this argument, finding that there was no evidence that defendant lacked the ability to
       understand his rights. He did not say that he wanted to remain silent or attempt to terminate the
       questioning until he had engaged the detectives in conversation for three hours. There also was
       no evidence, the court noted, that defendant’s statements were coerced, that he was threatened,
       or that he was fearful. Also, he asserted his rights when the interrogation became
       confrontational.
¶ 19       In summary, the court denied defendant’s motion, determining that defendant’s statements
       were made knowingly and intelligently.

¶ 20              B. Defendant’s Motion in Limine No. 4—Prior Charges of Domestic Violence
¶ 21       On January 14, 2016, defendant filed a motion in limine, seeking to bar the State from
       presenting any evidence about his prior charges of domestic violence. He noted that (1) in
       1981, he was charged with battery; (2) in 1994, he was charged with domestic battery, but the
           2
            Defendant was arrested by McHenry County detectives on July 24, 2014.
           3
            Specifically, after a detective read defendant the Miranda warnings, he asked, “Do you understand
       these rights?” Defendant replied, “Yeah,” and the interrogation continued.

                                                     -7-
       charge was nol-prossed; (3) in August 2007, he was charged with domestic battery of Schaefer,
       but the charge was nol-prossed; (4) in September 2007, he was charged with domestic battery
       of Schaefer, but, in November 2007, he pleaded guilty to an amended charge of (misdemeanor)
       battery, a conviction was entered, and he received six months of conditional discharge; and (5)
       he had not been charged with domestic violence since 2007. Defendant argued that (1) the
       prior domestic violence charges were not relevant, (2) they were inadmissible because they
       would be used for their conformity with the present charges, (3) the battery to which he
       pleaded guilty was not a felony or a crime of moral turpitude and any evidence regarding the
       crime would be improper, and (4) their probative value was far outweighed by the danger of
       unfair prejudice and confusion of the issues.
¶ 22        The State moved to admit the prior charges of domestic violence against Schaefer. See 725
       ILCS 5/115-7.4 (West 2014). It noted that, when officers responded to the August 2007
       incident, they observed that Schaefer had bruises on her face and that her lips were bleeding.
       She also sustained a broken wrist. Defendant was arrested and charged with domestic battery.
       When officers responded to the September 2007 incident, they observed Schaefer crying, a
       coffee table was tipped over, and empty beer cans were strewn throughout the room.
       Defendant claimed that Schaefer had attacked him and punched and choked him. The officers
       observed no injuries on defendant. Defendant also claimed that Schaefer sustained injuries by
       falling to the ground. The officers observed textured abrasions and redness on Schaefer’s neck,
       which were consistent with strangulation. Defendant was arrested and charged with domestic
       battery, and he pleaded guilty to an amended charge of battery.
¶ 23        The State argued that defendant’s prior charges of domestic violence against Schaefer were
       relevant and admissible, where they showed motive and intent to cause injury to her and
       showed defendant’s propensity to commit acts of domestic violence. It also argued that a prior
       conviction of a crime against the same victim, whether of domestic battery or battery, should
       be admissible in a subsequent prosecution for first degree murder. 725 ILCS 5/115-20 (West
       2014); People v. Chapman, 2012 IL 111896.
¶ 24        On April 5, 2016, the trial court denied defendant’s motion in limine No. 4 and granted the
       State’s motion in limine. In announcing its ruling, the court stated that it had considered the
       factors in sections 115-7.4 and 115-20 of the Code of Criminal Procedure of 1963 (Code) (725
       ILCS 5/115-7.4, 115-20 (West 2014)). The trial court noted that the incidents occurred five
       years before the charged offense but that the remoteness of the incidents alone did not affect
       their admissibility; rather, it went to the weight to be given to the evidence. The court also
       noted that it considered the factual similarities between the incidents and the present offense:
       all involved the same victim, the same location (defendant’s home), and alleged violence. It
       found that the danger of undue prejudice did not outweigh the evidence’s probative value. The
       court clarified that the evidence was admissible under either statute, and even under the
       common law, as other-crimes evidence.

¶ 25               C. Defendant’s Motion in Limine—Ownership-of-Firearms Evidence
¶ 26       On July 8, 2016, defendant moved in limine to exclude evidence that, during the Las Vegas
       interrogation, he made various statements to Detectives Jonites and Maldonado concerning his
       possession of firearms. He noted that no gun or bullets were recovered at or near the room
       where Schaefer’s body was found. He maintained that the evidence of his statements was
       insufficiently connected to the crime, no eyewitness would testify that defendant killed

                                                  -8-
       Schaefer with any particular firearm (or that he was seen with a firearm at or near the time of
       her death), no expert would testify that Schaefer was killed with a firearm of any particular
       caliber, defendant did not occupy the house for many months, if not years, after Schaefer died,
       and the fact that he had once possessed firearms had no probative value. Defendant also
       asserted that the prejudicial effect of the evidence was “huge” and that the admission of the
       evidence would violate his second amendment rights.
¶ 27       The trial court denied defendant’s motion, finding that defendant’s statements were
       probative circumstantial evidence and that it was for the jury to determine the weight to ascribe
       to them.

¶ 28                                             D. Trial
¶ 29        Trial commenced on July 19, 2016. The State’s theory of the case was that, sometime after
       September 2011, defendant shot Schaefer two times (once in her head and once in her back),
       killing her, and sealed her body inside his house at 518 North Country Club Drive. As time
       passed, the body, which was in Schaefer’s bedroom in two garbage bags covered with a tarp,
       began to decompose. It smelled and attracted insects. Defendant continued to live in the house.
       Eventually, defendant screwed shut and sealed the windows in Schaefer’s room and the rest of
       the house, along with the doors. In screwing shut the door to Schaefer’s room, he also caulked
       between the door and the doorframe, put duct tape over the caulk, installed trim over the tape,
       and painted the trim. In June 2012, defendant left to go on a cross-country trip. Defendant,
       according to the State, had a history of drinking alcohol to excess, renting the upstairs unit to
       women, dating his renters, and then abusing them. In 2007, two domestic battery incidents
       involving defendant and Schaefer occurred at the house.
¶ 30        During his case-in-chief, defendant’s theory was that he was not present when Schaefer
       died. He last saw Schaefer in the fall of 2011 and left McHenry on June 15, 2012, to go out
       west. Defendant also sought to cast doubt on the physical evidence and witness credibility. As
       to the latter, he focused on Bitton. He had instructed her not to enter his residence. Bitton
       discovered Schaefer’s body on November 6, 2013, and Bitton and Schaefer had a bit of a
       rivalry over defendant.

¶ 31                                      1. Rose Schaefer
¶ 32      Rose Schaefer, Schaefer’s mother, testified that she could not recall the last time she saw
       Schaefer. In November 2013, a sheriff’s deputy took a buccal swab from Rose.

¶ 33                                        2. John Schaefer
¶ 34       John Schaefer, Schaefer’s father, testified that he last saw his daughter in 2009 or 2010. He
       also submitted to a buccal swab.

¶ 35                                    3. Deputy Ryan Hoven
¶ 36       McHenry County sheriff’s deputy and certified evidence technician Ryan Hoven testified
       that, on November 6, 2013, he went to the crime scene after Schaefer’s body had been
       discovered. He photographed the scene, and 249 of his photos were admitted into evidence.
¶ 37       Several photos depicted water damage to the home, including fallen ceiling drywall.
       Photos of the kitchen depicted cleaning supplies on the counter. In another room, toward the

                                                   -9-
       back of the house, there was a dryer, along with a box of supplies that included brown caulk,
       brown paint, gloves, a screw gun, and drywall screws, which were taken into evidence. A
       hallway led to a work den or office, two bedrooms, and a bathroom.
¶ 38       Schaefer’s body was found in the smaller bedroom, next to the den. The body, which
       consisted of “mostly bones” and some reddish-blonde hair, was contained within a couple of
       garbage bags. The room also contained a bed with clothing on it and a dresser. A stack of
       newspapers next to the dresser included a newspaper dated August 17, 2011. There was also
       mail that was addressed to Schaefer.
¶ 39       In the larger bedroom across the hall (i.e., defendant’s bedroom), there was a bed frame but
       no mattress. No mattress was ever located. There were stains on the floor and a garbage bag.
       Deputy Hoven observed that the window was covered with a board that was screwed into the
       frame. Thus, the window was screwed shut.
¶ 40       The home had a separate residence on the second floor. It did not appear to be occupied.
       However, there was food in a refrigerator. These items were not collected, nor were the
       expiration dates noted. Deputy Hoven did not observe any doors or windows screwed shut
       upstairs.
¶ 41       The lower level of the house was sealed up. Nearly every door and window was screwed
       shut from the inside. Specifically, all of the windows, except one, were screwed shut from the
       inside. The exception was one window in Schaefer’s room, which contained a screw hole but
       no screw. (That bedroom had three windows total.)
¶ 42       Deputy Hoven identified photographs of the remains of the body, along with the two trash
       bags. Close-up photos depicted dead insects, some of which the coroner’s office collected.
       Some bones and hair protruded from the bags. The photos also depicted a can of Lysol in the
       room, along with clothing. The skull had a large hole in it, and there were many bugs inside,
       including larvae, and around it on the carpet. Deputy Hoven testified that larvae were found
       throughout the body and on the floor. A receipt on the dresser was dated August 31, 2011.
       Another photo depicted the screw hole in the window in the room. There was also a seal on the
       window. The door to Schaefer’s bedroom was removed and taken into evidence. The door had
       been screwed shut, caulked over, duct-taped, and painted.
¶ 43       In defendant’s room, there was a roll of duct tape. The windows in the room were boarded
       up. One photo depicted a handwritten note, listing various items of property. The first item was
       a .45-caliber handgun with a serial number listed, government model, age three years, and
       valued at $542. A photo of the outside of the residence depicted a burn pit containing a box
       spring. In various parts of the home, investigators found caulk guns with brown caulk, a can of
       brown paint, work gloves, a screw gun, and spray paint. The front door had a board placed over
       its window with tape around it. The door also had a deadbolt that was screwed to the floor. A
       door on the south side of the house also had a deadbolt that went into the floor and screws on
       the doorframe. On the east side, a door that opened to the screened-in patio had black tape
       along the frame.
¶ 44       Deputy Hoven further testified that the front door was screwed shut from the inside. A
       glass door was also secured from the inside.




                                                  - 10 -
¶ 45                                          4. Kelly Krajnik
¶ 46       Kelly Krajnik testified as an expert in forensic science, specializing in biology and DNA
       analysis. She worked for the Illinois State Police Joliet Forensic Science Laboratory. Krajnik
       collected DNA from Schaefer’s femur and DNA samples from Schaefer’s parents. She sent the
       profiles to the Northeastern Illinois Regional Crime Laboratory for a parentage determination.

¶ 47                                        5. Kenneth Pfoser
¶ 48       Kenneth Pfoser, an expert in forensic DNA analysis, testified that, between 2002 and 2015,
       he worked at the Northeastern Illinois Regional Crime Laboratory as a DNA technical leader.
       Pfoser received Krajnik’s request and conducted a parentage analysis. He opined that there
       was a 99.9999% probability that the DNA profile obtained from the femur was that of the
       biological offspring of Rose and John Schaefer.

¶ 49                                     6. Deputy Teresa Harper
¶ 50       McHenry County sheriff’s deputy Teresa Harper testified that, on November 6, 2013, she
       was dispatched to 518 North Country Club Drive to investigate a suspicious incident. Bitton
       had contacted law enforcement and was present when Deputy Harper arrived at about 2:30
       p.m., as was Deputy Larson, who advised that there might be human remains inside the
       residence, in the back room. Deputies Harper and Larson entered the front door of the
       residence (Bitton remained outside) and observed that the ceiling had collapsed from a water
       leak. Generally, the residence was in a state of disarray.
¶ 51       In the back room, the deputies lifted the top garbage bag and observed inside it bones,
       blonde hair, a rib cage, pants, and a spine. They put down the bag, cleared the residence, and
       went outside to wait for detectives. Deputy Harper testified that Bitton was upset, hysterical,
       and panicky. Deputy Harper did not observe that the front door had been screwed shut.

¶ 52                               7. Deputy Michael Flannery
¶ 53      McHenry County sheriff’s deputy Michael Flannery testified that he prepared a crime
       scene diagram in this case.

¶ 54                                    8. Detective Michael Quick
¶ 55       McHenry County sheriff’s detective Michael Quick testified that he collected and
       documented physical evidence at the scene, including various receipts and a checkbook from
       Schaefer’s bedroom. The date of the last recorded entry in the checkbook was September 28,
       2011. He also identified a yearly planner from 2010 or 2011 located in the dining room. A
       receipt from Ace Hardware in Crystal Lake, dated June 4, 2012, at 12:10 p.m., listed a
       flashlight, caulk, a battery, “universal espresso brown” (presumably paint), and razor blades.
       The signature read “William” and then “J” for a middle initial.
¶ 56       Other items that Detective Quick identified included duct tape, a paintbrush, air freshener,
       garbage bags, rubber gloves, a paint can, drywall screws, and spray paint. There were other
       home-improvement items in the house and the garage that the evidence team did not collect.
¶ 57       Detective Quick swabbed for potential blood the walls of defendant’s room and Schaefer’s
       room, along with the carpet area where Schaefer’s remains were found.


                                                  - 11 -
¶ 58                                   9. Deputy Khalia Satkiewicz
¶ 59       Next, the State offered other-crimes evidence. The jury was instructed that it could
       consider it only on the issues of intent and motive.
¶ 60       McHenry County sheriff’s deputy Khalia Satkiewicz testified that, on August 2, 2007, at
       about 12:25 a.m., she was dispatched to 518 North Country Club Drive for a domestic battery.
       When Deputy Satkiewicz arrived, she observed that Schaefer had bruises on her mouth, her
       lips were bleeding, and she was holding her right wrist, stating that it was hurting. Deputy
       Satkiewicz contacted the fire department.
¶ 61       Defendant was also present at the residence. He denied any knowledge of Schaefer’s
       injuries and denied having caused them. Defendant explained that he and Schaefer had just
       returned from a bar. He also stated that he was “kind of” dating Schaefer and was her landlord.
       He spent a lot of time in her apartment, and she cooked for him.
¶ 62       Deputy Satkiewicz arrested defendant for domestic battery. While she was transporting
       him, defendant complained of a headache. A corrections facility nurse examined defendant,
       and he received no treatment as a result.
¶ 63       At the hospital, Deputy Satkiewicz spoke to Schaefer, who sustained a broken wrist, a
       bruised arm, and facial injuries. She also took photos of Schaefer’s injuries, which were shown
       to the jury and admitted into evidence.
¶ 64       Deputy Satkiewicz further testified that both defendant and Schaefer had a heavy odor of
       alcohol on their breath. She did not observe any physical injuries on defendant, but she did not
       physically examine him. Defendant did not mention that he had any injuries.

¶ 65                                  10. Sergeant Andrew Thomas
¶ 66       McHenry County sheriff’s sergeant Andrew Thomas testified that, on September 18, 2007,
       at about 3:09 a.m., he was dispatched to 518 North Country Club Drive for a domestic incident
       reported to 911. When he arrived at the house, defendant answered the door, asking Sergeant
       Thomas what he was doing there. Sergeant Thomas responded that there might have been a
       domestic incident at the residence and that he needed to enter. Defendant responded that
       Sergeant Thomas had no right to come inside the house. While standing at the front door,
       Sergeant Thomas observed Schaefer, who was crying in the living room.
¶ 67       Sergeant Thomas entered the home and noticed that the living room was “somewhat of a
       mess.” A coffee table was tipped over, and there were beer cans strewn throughout the room, as
       well as an empty vodka bottle on the floor. Defendant told Sergeant Thomas that Schaefer was
       his girlfriend, that she had been staying with him for the past week, and that they had been
       drinking all day and night. Four hours earlier, Schaefer began to “ ‘freak out.’ ” She punched
       defendant in the head with a closed fist, put her arms around his neck to try to strangle him, and
       later, yelled and tipped over the coffee table. Sergeant Thomas did not observe injuries on
       defendant, and when he asked defendant if he was injured or needed medical attention,
       defendant replied in the negative.
¶ 68       Sergeant Thomas smelled an odor of alcohol on defendant’s breath; defendant had reduced
       motor skills, slurred speech, and red and watery eyes; and he was “clearly intoxicated.”
       Schaefer had a swollen and bloody lip; there were abrasions around her neck, which was red;
       and she appeared to be slightly intoxicated. Several photographs of defendant’s residence and
       Schaefer were admitted into evidence. Sergeant Thomas asked defendant how Schaefer

                                                   - 12 -
       sustained her injuries, and he replied that she had fallen down. Defendant denied punching,
       kicking, pushing, or strangling Schaefer. Sergeant Thomas did not find any weapons inside the
       home. He thoroughly searched the home because Schaefer had complained that there might be
       weapons in it. He arrested defendant for domestic battery.
¶ 69       Schaefer was taken into custody because there was an outstanding warrant for her for
       driving while her license was revoked. Emergency personnel examined Schaefer after she
       complained of right ankle pain, but they did not find a need to administer any medical
       treatment.

¶ 70                                           11. Ralph Jones
¶ 71        Ralph Jones lived in a house at 517 North Country Club Drive, which is across the street
       from defendant’s residence. He had known defendant for about 25 years and saw him a couple
       of times per week carrying beer into his home. Jones had never been inside defendant’s home
       and never had a conversation with defendant. Defendant never waved hello when Jones tried to
       acknowledge him when he saw him outside.
¶ 72        Jones described defendant as very unkempt and unshaven, with unwashed hair and dirty
       clothes. Jones also had known Schaefer, whom he described as very petite, with long blonde
       hair.
¶ 73        After a while, Jones stopped seeing defendant (and his vehicle) at the residence. He never
       saw Schaefer after he stopped seeing defendant. There was “a lengthy period” during which
       defendant still occupied the house and Schaefer was no longer present. However, her vehicle
       was still in the driveway for about two weeks, and then it was gone.
¶ 74        Jones further testified that there was a period during which a taxi picked up Schaefer at 7
       a.m., but eventually, it ceased coming to the residence. Thereafter, Jones observed defendant
       driving Schaefer back and forth to work. Eventually, Jones stopped seeing Schaefer.
¶ 75        Jones described the neighborhood as middle class when he first lived there. Now, property
       values were increasing. Defendant’s property was unkempt, the grass was overgrown, and
       there was no upkeep on the house.
¶ 76        Jones met Bitton after defendant had left, and they had a conversation concerning leaking
       pipes at the house. He advised Bitton not to tamper with the house. About one month after the
       last time that Jones saw defendant, he observed sheriff’s officers responding at the house
       because pipes were leaking. The officers arrived after Jones’s conversation with Bitton. Jones
       did not see an officer enter the residence, nor did he observe Bitton enter the residence. About
       45 minutes after the officers arrived, a ComEd truck pulled up at the residence and serviced the
       residence.

¶ 77                                         12. Deniece Greve
¶ 78       Deniece Greve testified that she worked as a manager at Ace Hardware in McHenry. She
       identified receipts that reflected defendant’s purchases on June 2, 3, 4, 6, and 9, 2012, of
       screwdrivers, screws, nails, a flashlight, caulk, batteries, razor blades, a scraper, a drill and
       charger, light bulbs, steel wool, spray paint, air freshener, duct tape, paint, and numerous items
       from the dollar section. Defendant used a credit card for his purchases.




                                                   - 13 -
¶ 79                                         13. Dr. Larry Blum
¶ 80       Dr. Larry Blum testified that he specialized in forensic pathology. He reviewed Dr. Nancy
       Jones’s forensic pathology report and other materials because Jones was unavailable to testify.
¶ 81       Dr. Blum opined that the cause of Schaefer’s death was two gunshot wounds, one entering
       and passing through her head and one entering and passing through her spine. (Over 60
       photographs of the remains and the area where they were located were admitted into evidence
       and published to the jury.) Dr. Blum explained that Schaefer’s remains were found in two
       black garbage bags that were covered with a tarp. There were several types of insects noted at
       the scene on or in the vicinity of the remains. He identified several defects in the skull, which
       were caused, in Blum’s opinion, by a gunshot wound, entering the left front lobe and exiting on
       the right temporal parietal bone. Most of the body was skeletonized, but there was some soft
       tissue attached that had become adipocere. Dr. Blum noted several fractures that occurred
       postmortem, including on the sternum/breastbone and the right ulna. He also identified injuries
       to the thoracic vertebrae.
¶ 82       Normally, a drug and alcohol screen would be done during an autopsy, but in this case,
       there was no blood, so the screening could not be conducted. Toxicology tests could have been
       conducted on the hair, but law enforcement and others decided against it. Dr. Blum could not
       rule out that Schaefer died as a result of another cause and that the gunshot wounds were made
       later. He explained that, if a body were shot shortly after the individual died, the wounds would
       look essentially the same. However, to a reasonable degree of medical certainty, he believed
       that Schaefer suffered her gunshot wounds while still alive. Dr. Blum could not identify the
       caliber of the bullet that caused the wound to Schaefer’s skull.

¶ 83                                    14. Jennifer Monteleone
¶ 84      Jennifer Monteleone testified that she worked at Home Depot as a district asset-protection
       manager. She identified receipts for purchases made at the McHenry store on June 2 and 3,
       2012. They contain a credit card number.

¶ 85                                      15. Malgorzata Pribek
¶ 86       Malgorzata Pribek testified that she lived at 510 North Country Club Drive, which is next
       to defendant’s residence. She had seen defendant cutting his grass. She last saw defendant in
       May or June 2012. Before she last saw him, Pribek, who stayed up until 1 or 2 a.m. to wait for
       her husband to come home from work, noticed that, for four consecutive days, defendant’s
       house lights, both upstairs and downstairs, were on. Pribek did not see defendant or Schaefer
       after this. She had last seen Schaefer in January 2011.

¶ 87                                         16. Neal Haskell
¶ 88       Neal Haskell, an expert in forensic entomology, testified that he examined four samples of
       insects taken from the scene, four from the autopsy, photographs of the scene, and certain
       reports. The insects included coffin flies and beetles (including larvae and adults) and green
       bottle flies. Haskell found peritrophic membrane, which insects produce during digestion. The
       insects are very specific to dead and decomposing animals or humans. Haskell also checked
       weather information (for McHenry County, not specifically 518 North Country Club Drive) to
       assess whether the flies would be active at certain times.


                                                  - 14 -
¶ 89       Haskell opined that Schaefer died sometime during the warmer months, between October
       2011 and June 2012 (i.e., before defendant left on his trip). He based this opinion on the
       presence of multiple generations of dermestid beetles (they prefer a body that has become very
       dry) and the peritrophic membrane, which had dried out. Also, the skeletal remains were very
       dry.
¶ 90       Haskell had been told that the house was vacated in June 2012, and he later learned that a
       number of people had entered the house between June 2012 and November 2013. Haskell
       clarified that his opinion remained the same whether or not people had entered the residence.
       Haskell further testified that it was not likely that Schaefer died between June 15, 2012, and
       June 30, 2012, though it was possible. It was also possible, but not likely, that Schaefer died in
       July, August, or September 2012.

¶ 91                                          17. Renee Bitton
¶ 92       Bitton testified that she was taking care of the 518 North Country Club Drive residence but
       that she lived in Crystal Lake. She met defendant in August 2001.
¶ 93       Defendant lived at 518 North Country Club Drive in 2011. The house had more than one
       apartment in it. Bitton did not know if someone was renting the upstairs unit in 2011, but
       Schaefer lived at the residence.
¶ 94       Defendant left the residence on June 15, 2012. Bitton lived in Fox Lake at the time, and
       defendant came to say goodbye. He drove a blue Jeep Cherokee. He had camping gear with
       him and told Bitton that he was going on a road trip. Defendant asked Bitton to cut the grass at
       his residence and told her to stay out of the house. Bitton did not see defendant again until after
       November 6, 2013. However, defendant called her daily. When they discussed the house,
       “[c]onstantly [she] was told [by defendant] not to go inside the house.” She obeyed until the
       pipes burst on January 29, 2013. On that day, Bitton and her friend, Jerome Mikos, stopped by
       to check on the house. Bitton observed water pouring down the walls. She was concerned
       about damage to the inside of the home. She contacted the sheriff’s office, and an officer
       responded. Bitton also contacted defendant and told him what was happening at the residence,
       and he responded to “[l]eave it alone. Stay out of the house.” Nevertheless, Bitton entered the
       house. Bitton explained that the back door was screwed shut from the outside. She and Mikos
       unscrewed it, and she entered the residence. There was water on the floor. The power was still
       on, and Bitton turned around and left.
¶ 95       Between January 29, 2013, and November 2013, Bitton (with one or more friends,
       including, at various times, Mikos, Dawn Jorda, Sherrie Kent, and Stan Parlow) entered the
       residence about seven times to remove debris, wet furniture, and papers; to remove old food
       from the refrigerator; and to sanitize the premises. She also removed a stained mattress from
       defendant’s bedroom and burned it. It was 30 years old and had many stains on it; however, she
       did not notice any reddish-brown stains.
¶ 96       Bitton testified that she last saw Schaefer riding her bike, probably in the summer time.
       Bitton also said that, when defendant came to say goodbye in June 2012, Bitton had not seen
       Schaefer for what “could have been” 1½ years (i.e., since about January 2011). She had asked
       about Schaefer in June, in either 2010 or 2011, and defendant told her that she had moved to
       Missouri.



                                                   - 15 -
¶ 97         On November 6, 2013, the day she discovered Schaefer’s remains, Bitton went to the
        residence with Mikos to retrieve a space heater from the sealed back bedroom (i.e., Schaefer’s
        room). She had first noticed the sealed room in March 2013 and had asked defendant about it;
        he replied that he had valuables stored in the room. However, defendant had a laptop, a guitar,
        a big-screen television, and other valuables that were not sealed in the room. After Bitton and
        Mikos unsealed the room, Bitton entered the room. Bitton saw a tarp and a bag by the door. She
        stepped over them and noticed that Schaefer’s belongings were still in the room, including
        clothing, books, and a laptop. Bitton retrieved the space heater and moved the tarp. She saw a
        bag that had small insects around it and opened the bag. Bitton also saw what looked like a
        human rib cage. She was scared and ran out of the house. Mikos was outside, and she
        instructed him to call the police. Mikos first went inside to look at what Bitton had discovered.
        Bitton made some calls. She contacted Michael Oliver, a retired police officer she knew who
        lived nearby. Bitton also contacted the sheriff’s office.
¶ 98         At one point while visiting the property, Bitton found a bullet between the front door and
        its storm door. The top of the bullet was smashed in. She told defendant about the bullet. Bitton
        gave the bullet to her friend, Steven Pakulla. About November 8, 2013, Bitton told police about
        the bullet, but she denied that she told police that she threw the bullet in a garbage can. She
        recalled telling Detective Michelle Asplund that she had kept the bullet, showed it to friends,
        and then lost it. However, she testified that she also told Detective Asplund, after the detective
        confronted her with her statement that she had thrown the bullet away, that she had forgotten
        that she had not thrown it away. “It slipped my mind.” “It was gone. I didn’t really know if I
        had lost it or thrown it away. I lose things.” She continued, “No, I did not throw it away, but I
        misplaced it or —.”
¶ 99         Initially, Bitton did not tell police about the mattress because it did not come up. Then she
        stated that she did tell police that she had taken the mattress out of the residence and burned it.
        There was no particular problem with insects in defendant’s bedroom as opposed to the rest of
        the house. “The whole house was pretty filthy” for a long time and was abandoned.

¶ 100                                        18. Jerome Mikos
¶ 101       Mikos testified that, in 2012, he dated Bitton. He knew defendant through Bitton. Bitton
        spoke to defendant and worked for him after he left, including cutting the grass.
¶ 102       In the summer of 2012, Bitton ran errands for defendant, including buying cleaning
        supplies, black plastic bags, etc. Mikos testified that he did not enter defendant’s house
        because defendant did not want anyone in the house. When Mikos came to the property,
        defendant would come out to the garage so Mikos could not go any farther. The garage was
        about 100 feet from (and in front of) the house. In the summer of 2012, the weather was warm
        but defendant wore a heavy sweater and soiled jeans and had a beard and long hair.
¶ 103       After defendant left to go on his trip, Bitton spoke to him daily and ran errands for him.
        Defendant paid her. Bitton and Mikos were instructed not to enter the residence. Defendant
        gave these instructions often on the phone (which Mikos overheard because Bitton had it on
        speaker mode). Mikos sometimes accompanied Bitton when she took care of defendant’s
        residence. Bitton did not have a key to the property. Defendant stated that he would return soon
        but did not say when.
¶ 104       In January 2013, Mikos discovered that the pipes were leaking in the residence. Through a
        window, he observed water coming down the walls. Bitton contacted the police, who could not

                                                    - 16 -
        do anything about the issue. Defendant, whom Bitton had contacted, suggested cutting the
        wires on the well pump “so [they] didn’t have to go inside.” Mikos was uncomfortable with
        this plan because he did not want to cut a live power line. Defendant did not tell them that they
        could go into the house. Eventually, Mikos called ComEd to pull the meters, which stopped the
        well pump. Mikos and Bitton entered the home through the back door, from which they had to
        remove screws because the door was screwed shut from the inside and outside. They also had
        to kick it open. Mikos was in the home for about one hour. He went inside to check everything
        out, since he knew that the power was off. It was a mess. Ceiling material was on the carpet and
        the television. Mikos did not notice the sealed bedroom.
¶ 105       On November 6, 2013, Mikos accompanied Bitton to the residence to help her clean up.
        Mikos was doing gutter work on defendant’s other property nearby. Bitton was mad at
        defendant about something and wanted to enter the sealed bedroom; she also wanted the space
        heater that was in that room. Mikos helped Bitton unseal the door, using a box-cutter knife and
        a flat bar. “It wasn’t too hard” to open the door. He saw a blue tarp and then went outside to
        work on the gutter project. Bitton then came running out of the house, crying. Mikos went
        inside to see what Bitton discovered. He opened a black bag and saw ribs and a leg. Mikos
        went outside, and they contacted the police.
¶ 106       Mikos further testified that he could not recall whether the front door was screwed shut
        when he and Bitton discovered the body, but the side door was screwed shut. He and Bitton did
        not screw shut the back door after opening it in January 2013.

¶ 107                                     19. Mary Beth Thomas
¶ 108       Mary Beth Thomas, a forensic scientist with the Illinois State Police Rockford Forensic
        Science Laboratory with expertise in latent print examinations, testified that she checked for
        fingerprints on items taken from defendant’s residence. The items included duct tape (with
        potential pieces of latex), a door, and door trim. Thomas did not find any fingerprints. She
        forwarded the duct tape to the biology section for DNA testing. The chemistry section
        analyzed other items, including conducting a caulk comparison. The door and the trim were
        not sent for testing. Thomas did not swab the door or the trim for DNA.

¶ 109                                           20. Blake Aper
¶ 110       Blake Aper, a forensic scientist in the biology and DNA section of the Illinois State Police
        Rockford Forensic Science Laboratory, testified as an expert in forensic DNA analysis. He
        compared a DNA profile from defendant with one from a piece of latex glove found on duct
        tape located in the bathroom adjacent to the bedroom where Schaefer’s remains were found.
        Aper opined that defendant could not be excluded as having contributed to the DNA profile
        found on the latex glove. Aper also compared defendant’s DNA profile to a profile from duct
        tape removed from the door frame (which also had a piece of latex stuck to it). He opined that
        defendant’s DNA profile matched the DNA profile from the piece of latex.
¶ 111       Aper did not swab for DNA either the piece of duct tape or the underside of the pieces of
        latex. He did not want to pull the latex off the tape because he was concerned about destroying
        the evidence by tearing it to pieces. Also, the inner portion of the glove is where the wearer has
        contact with it. Aper also did not test any hair, including a strand found in the caulk.



                                                    - 17 -
¶ 112       Aper further testified that he received swabs from a bedroom wall. No blood was indicated
        on those swabs. He also received a buccal standard from Bitton, but it was not compared to
        other evidence obtained in the case.

¶ 113                                  21. Deputy Charles Hoffman
¶ 114       McHenry County sheriff’s deputy Charles Hoffman testified that, on January 29, 2013, he
        responded to a call reporting a water leak at defendant’s residence but did not attempt to enter
        the house. An attempt to contact defendant was not successful. Deputy Hoffman spoke to
        Bitton and Mikos. He told Bitton not to enter the home without defendant’s permission.
        Deputy Hoffman walked around the house to look in the windows.

¶ 115                                   22. Detective Ed Maldonado
¶ 116       Detective Maldonado testified that he subpoenaed defendant’s financial records. He also
        reviewed eight transactions from Ace Hardware and Home Depot dated June 2 through 6 and
        June 9, 2012. Detective Maldonado spoke to Greve at Ace Hardware and Adam Kasprzka at
        Home Depot. He also reviewed Schaefer’s checkbook and found various debit and benefit
        cards in her name. Detective Maldonado reviewed a day planner that he believed belonged to
        Schaefer. It contained her name, her address, and a piece of mail addressed to her. Its last entry
        was dated September 29, 2011.
¶ 117       On November 9, 2013, Detectives Maldonado and Jonites traveled to Las Vegas and met
        with defendant at the Clark County jail. Detective Jonites asked most of the questions, and the
        interview was audiotaped and videotaped. The videotape was played for the jury.
¶ 118       Detective Maldonado knew that defendant was a severe alcoholic. In the videotape,
        defendant is seen in a wheelchair. Detective Maldonado also knew that defendant was
        well-educated and had been gainfully employed, selling HVAC equipment.
¶ 119       On the videotape, after a discussion about Miranda rights, defendant agreed to speak to the
        detectives. Detective Maldonado testified that, during the interview, the detectives told several
        lies, including that fingerprints were found on the garbage bags. Even though the detectives
        exaggerated the strength of the evidence against him, defendant never confessed.
¶ 120       The State rested. Defendant moved for a directed verdict, and the trial court denied his
        motion.

¶ 121                                        23. Michael Oliver
¶ 122       Oliver testified that he had known defendant for about 25 years. Oliver owned property at
        516 North Country Club Drive, adjacent to defendant’s home. Oliver testified that, over the
        years, defendant’s appearance changed. In recent years, defendant was not taking care of
        himself, including with his personal hygiene.
¶ 123       Beginning in the early summer of 2012, Oliver noticed that defendant was gone. By
        January 2013, defendant’s property appeared to be abandoned. Also that month, water pipes
        burst at the residence and the ceiling collapsed. Between when the pipes burst and Schaefer’s
        body was discovered, Oliver entered the residence on two occasions, in the summer and the fall
        of 2013. The first time he entered, the outside lights were on, doors were open, the screen door
        was in the open position, and the interior doors were open. Inside, Oliver observed that the
        ceiling had collapsed onto the main floor and the house was in disarray. There was mold on the

                                                    - 18 -
        walls. Oliver walked into one bedroom and observed clothes thrown everywhere and a
        mattress on the floor. He did not see a door sealed with caulk. The second time he entered, the
        interior looked very much the same, but the plants growing in the carpeting had gotten larger.
        He did not notice a room that was sealed or caulked.
¶ 124       Oliver explained that he entered the house because he felt that something was wrong, with
        no one around but the lights on and the doors open. However, he did not contact the sheriff’s
        department. He knew that Bitton was taking care of the home.

¶ 125                                         24. Sherrie Kent
¶ 126        Kent testified that, in the summer or fall of 2013, she entered defendant’s residence with
        Bitton and Jorda. Bitton had told her “about the door that was boarded up and said it was
        weird.” Kent saw the sealed door, but she also observed a mattress in the adjoining bedroom
        (i.e., defendant’s bedroom). The bedroom was cluttered and everything was a mess. The
        mattress was “way low,” but she could not recall if it was on a bed frame. The mattress had a
        large, dark brown stain, about 18 inches in diameter.

¶ 127                                   25. Stipulation Concerning Jorda
¶ 128        The parties stipulated that, on August 21, 2015, a private investigator interviewed Jorda. If
        called to testify at trial, Jorda would testify that she had known defendant for a long time and
        that she had met Schaefer only once, at defendant’s house and in Bitton’s presence. Bitton was
        showing Jorda a new sewing machine. Schaefer jumped to the conclusion that Bitton was
        selling or giving Jorda the machine, and it had to be explained to Schaefer that she was not.
¶ 129        Jorda had been in defendant’s home numerous times before he left in June 2012. After he
        left, some time passed before Jorda went inside the house because Bitton told her that
        defendant did not want anyone in the house.
¶ 130        Bitton would call Jorda for help in maintaining the house. Eventually, the restriction about
        being in the house was eased, and Jorda and others were permitted inside. However, Bitton told
        her that defendant stated that he wanted everyone only in the kitchen or living room.
¶ 131        Jorda could not provide the investigator with a reasonably accurate estimate of the number
        of times she was in the house before Schaefer’s body was discovered. When asked if it was 25
        times, she answered that it was probably more.
¶ 132        Jorda observed the door sealed with brown caulk and commented “what the” to Bitton,
        who had no explanation.

¶ 133                                           26. Defendant
¶ 134       Defendant, then age 64, testified that he retired in 2013. He denied killing Schaefer, did not
        know who killed her, and was not present when she died.
¶ 135       Defendant met Schaefer in 2007 after he placed an advertisement in the newspaper for the
        rental apartment above his residence. Schaefer became his renter and, eventually, they started
        dating (for a few years).
¶ 136       Defendant last saw Schaefer in the fall of 2011. She was living with defendant at his
        residence and had her own room. They were no longer dating. In the fall of 2011, defendant
        was visiting a friend in Wisconsin, and when he returned, she was gone. He did not see


                                                    - 19 -
        Schaefer leave. He assumed that she moved to Missouri because she had mentioned doing so
        numerous times.
¶ 137       Between the fall of 2011 and June 15, 2012, defendant lived at the residence and drank on
        a regular basis. He purchased home supplies for years, including from Home Depot, Menard’s,
        Ace Hardware, and other places. He purchased caulk, tools, sandpaper, paint, drill bits, nails,
        etc. Defendant decided to leave Illinois on June 15, 2012, because he was retired and wanted to
        visit his sister and friends around the country. On his trip, he paid for purchases with cash or a
        credit card. After he left, he kept in contact with Bitton, whom he had met in 2001 and had
        dated for a couple of years. Bitton knew Schaefer.
¶ 138       When he left Illinois, defendant had arranged for Bitton to maintain the outside of his
        residence and mow the lawn. He paid her. Defendant denied that, before he left, he sealed
        Schaefer’s bedroom. However, he did lock up the house and secure most of the doors and
        windows by screwing them shut. He had important items all over his house and did not want
        anyone, including Bitton, to steal them. The cabinets in his office were locked when he left.
        Defendant never gave anyone permission to open the cabinets.
¶ 139       Defendant did not know how his DNA got on Schaefer’s door. He had enemies, and
        someone might have planted it there. Bitton and possibly her friend might have done it. Bitton
        was often not very friendly. Defendant believed that his enemies conspired to frame him for
        homicide.
¶ 140       Defendant did not know why Schaefer left her identification (Missouri), credit cards, and
        checkbook in his house if she moved to Missouri. Schaefer had enemies, including a man,
        Mark Brier, she used to live with in Missouri whom she had gotten arrested. Also, she hung out
        with a motorcycle gang in Missouri and told defendant that they were all involved in drugs and
        that there was a problem with a “meth” lab there. Also, Schaefer had issues with her parents
        and, although defendant did not believe the story, she told him that people in her family wanted
        her dead because they had an insurance policy on her. Defendant told Detectives Jonites and
        Maldonado that he had heard (from Bitton and others) that Schaefer was a drug dealer.
        However, she never did drugs around defendant.
¶ 141       Addressing the two prior domestic violence charges involving Schaefer, defendant denied
        that he beat up Schaefer or broke her wrist. He thought that she fell down or that someone else
        injured her. Regarding the September 2007 incident, defendant left the bar ahead of Schaefer,
        went home, and went to bed. At one point, the police knocked on the door and stated that
        Schaefer complained that defendant had pushed her. He was arrested.
¶ 142       Defendant told Detectives Jonites and Maldonado that Schaefer had talked about suicide,
        but he did not think she committed suicide. “She talked about a lot of crazy things beside that
        so—.”
¶ 143       Defendant sealed the windows because Bitton would open windows in the winter after
        defendant had weather-sealed them. He also did not want anyone to steal his valuables, which
        included stereo equipment, televisions, guitars, clothes, financial documents, computers, fax
        machines, books, and memorabilia. He was concerned about Bitton’s friends, whom he did not
        want around.
¶ 144       Defendant spoke to Bitton about every other day while he was on his trip. He instructed
        Bitton not to enter the house because he did not want her to take or destroy anything or have



                                                    - 20 -
        her friends over for parties or to engage in illegal activities. Defendant explained that, when the
        pipes burst, he told Bitton to cut the power so the water pump would stop.
¶ 145       Addressing his ownership of firearms, defendant testified that “Mr. Ed” took his
        .45-caliber weapon “a long time ago” when defendant lived in Streamwood. Five guns had
        been stolen from defendant. Two were during residential burglaries, where more items were
        stolen. The .45-caliber weapon with Pachmayr grips listed on the yellow piece of paper was
        presumably lost. Defendant was going to report it to the police, but they told him that he had to
        come into the station and, after discussing it with Bitton, he decided that it was not worth it.
        Defendant had contacted police in Fox Lake about another missing firearm, and they told him
        that a missing firearm is generally almost impossible to locate.
¶ 146       Defendant had told detectives that Bitton informed him that she had found Schaefer with a
        needle in her arm and that she had died of an overdose. Bitton was a friend, but she was also a
        thief and a liar. When she told him about Schaefer, she was probably withdrawing from
        cocaine, which she regularly used. “It’s not a secret.” Nevertheless, defendant agreed to let her
        take care of the outside of his property because it was less expensive than paying a landscaping
        company. He trusted her to a point, but he took his chances.

¶ 147                             E. Verdict and Subsequent Proceedings
¶ 148       The jury found defendant guilty of first degree murder. On July 27, 2016, defendant moved
        for a new trial, and the trial court denied the motion. On November 9, 2016, the trial court
        sentenced defendant to 24 years’ imprisonment on the first degree murder conviction and 25
        years for the mandatory firearm enhancement, for a total of 49 years (plus three years’ MSR).
        In announcing its sentence, the court noted that the evidence against defendant was
        “completely overwhelming.” The court denied defendant’s motion to reconsider the sentence.
        Defendant appeals.

¶ 149                                          II. ANALYSIS
¶ 150                      A. Motion to Suppress—Validity of Miranda Waiver
¶ 151       Defendant argues first that the trial court erred in admitting his statements to Detectives
        Jonites and Maldonado in Las Vegas because defendant did not knowingly and intelligently
        waive his Miranda rights. He contends that he told the detectives that he did not understand the
        Miranda warnings and yet they continued the interrogation without ever establishing
        otherwise. For the following reasons, we reject defendant’s argument.
¶ 152       A reviewing court applies a two-part standard of review to assess a trial court’s ruling on a
        motion to suppress evidence. People v. Luedemann, 222 Ill. 2d 530, 542 (2006). Findings of
        fact and credibility determinations made by the trial court are accorded great deference and
        will be reversed only if they are against the manifest weight of the evidence. People v. Slater,
        228 Ill. 2d 137, 149 (2008). The trial court is in a superior position to determine and weigh the
        witnesses’ credibility, observe their demeanor, and resolve conflicts in their testimony. Id. at
        151. A finding is against the manifest weight of the evidence where the ruling is unreasonable.
        People v. Shelby, 221 Ill. App. 3d 1028, 1039 (1991). However, we review de novo the trial
        court’s ultimate legal ruling on a motion to suppress. Luedemann, 222 Ill. 2d at 542.
¶ 153       Under Miranda, a defendant’s custodial statements are inadmissible unless the statements
        were preceded by (1) the defendant’s voluntary, knowing, and intelligent waiver of his or her


                                                    - 21 -
        right not to be compelled to testify against, or incriminate, himself or herself and (2) the
        defendant’s waiver of the right to have an attorney present during the interrogation. Miranda,
384 U.S. at 444. There is a distinction between a voluntary confession and a knowing and
        intelligent waiver of Miranda rights. People v. Bernasco, 138 Ill. 2d 349, 358 (1990). A
        defendant validly waives Miranda rights when he or she (1) freely and deliberately
        (voluntarily) relinquishes the rights, rather than through intimidation, coercion, or deception
        and (2) is fully aware of both the nature of the rights he or she is abandoning and the
        consequences of his or her decision to do so. Moran v. Burbine, 475 U.S. 412, 421 (1986); see
        also People v. Braggs, 209 Ill. 2d 492, 514-15 (2003).
                     “If intelligent knowledge in the Miranda context means anything, it means the
                 ability to understand the very words used in the warnings. It need not mean the ability
                 to understand far-reaching legal and strategic effects of waiving one’s rights, or to
                 appreciate how widely or deeply an interrogation may probe, or to withstand the
                 influence of stress or fancy; but to waive rights intelligently and knowingly, one must
                 at least understand basically what those rights encompass and minimally what their
                 waiver will entail.” Bernasco, 138 Ill. 2d at 363.
        In determining whether a waiver was knowing and intelligent, a court must look at the specific
        facts and circumstances, including the defendant’s background, experience, and conduct.
        Braggs, 209 Ill. 2d at 515.
¶ 154       Here, it is undisputed that defendant had been arrested and was in police custody when he
        spoke to the detectives. See Miranda, 384 U.S. at 444 (before Miranda warnings are required,
        an individual must first be under “custodial interrogation,” meaning “questioning initiated by
        law enforcement officers after a person had been taken into custody or otherwise deprived of
        his freedom of action in any significant way”).
¶ 155       Defendant argues that the interrogation transcript reveals that he did not understand the
        rights as they were read to him. When asked by Detective Jonites if he understood his rights,
        defendant responded, “no.” Defendant further notes that he continued to ask questions,
        including about the cost of an attorney and whether he could help himself by saying something.
        He refused to sign the waiver, explaining again that he did not understand his rights. Defendant
        also notes that, when the detective asked defendant what he did not understand, defendant
        replied, “none of it.” The back and forth continued, with defendant stating that the rights did
        not make sense, that he believed he might be held in contempt of court, etc. He also contends
        that, regardless of his education and employment background, at the time of the interrogation
        he was confused. He was no longer employed, and he had earned his degrees years earlier.
        Defendant notes that (as the trial court found) he had recently been arrested for DUI (in April
        2013) and hospitalized for 12 days. At the time of the interrogation, he was an alcoholic likely
        suffering from withdrawal. He asserts that his physical condition was far more relevant to his
        ability to understand Miranda than his educational background (“dozens of years earlier”).
¶ 156       The trial court found that defendant impliedly waived his rights and further found his
        responses argumentative and displaying a feigned lack of understanding. The court noted
        defendant’s educational and employment background, which evinced a certain amount of
        intelligence, and it found that defendant’s request for an attorney during the interrogation
        reflected that he understood his rights.
¶ 157       The State likewise asserts that the record reflects that defendant understood his rights and
        was unreasonable and argumentative during the interrogation. It points to defendant’s

                                                   - 22 -
        education, employment background, real estate ownership, investments, and prior contacts
        with police as reflecting that he could understand his rights. It further notes that, during his
        interview with Las Vegas police, a transcript of which is contained in the record, defendant
        stated that he understood his rights. Specifically, after a detective read defendant the Miranda
        warnings, the detective asked, “Do you understand these rights?” Defendant replied, “Yeah,”
        and the interrogation continued. Also, the State notes, during the interview with Detectives
        Jonites and Maldonado, defendant invoked his right to remain silent when he was confronted
        with evidence that pointed to him as the killer. As to defendant’s point that he was hospitalized
        for 12 days when he tried to stop drinking, the State contends that there was no evidence that
        this impaired his intellect.
¶ 158       Defendant relies on People v. Redmon, 127 Ill. App. 3d 342, 349 (1984), where the
        reviewing court held that the trial court erred in refusing to suppress the defendant’s oral
        confessions. The defendant, age 17, was interrogated four times over 19 hours, but a court
        reporter was present for only the final interrogation. During the first three interviews, the
        defendant agreed that he understood his rights. However, during the final interrogation, the
        defendant stated that he did not understand his rights, specifically his right to an attorney.
        When the assistant state’s attorney reminded him that he had agreed earlier in the day that he
        understood his rights, the defendant replied that he did not because “ ‘[he] never been too much
        arrested and really understand.’ ” Id. at 345-46. The interview ended when the defendant stated
        that he did not want to continue the interview. At the hearing on the defendant’s motion to
        suppress, the defendant presented expert testimony concerning his mental ability. The expert
        testified that the defendant’s IQ fell within the category of borderline mental deficiency,
        ranging from 70 to 73 and with about a fourth or fifth grade reading level. The defendant, the
        expert opined, would not understand his rights if they were merely recited in rote fashion, and
        he required “ ‘considerable detail with caution as to’ ” their meaning. Id. at 346. The reviewing
        court held that the motion to suppress should have been allowed because the defendant’s
        youth, limited mental ability, and confusion concerning his rights showed that he did not make
        a knowing, intelligent, and voluntary waiver of his rights. Id. at 349. He did not possess the
        requisite intellectual or verbal skills to comprehend a rote reading of his rights, and none of the
        officers attempted to explain them. Id.
¶ 159       Redmon is clearly distinguishable. Here, defendant did not present any expert testimony
        concerning his intellectual ability and there is no evidence in the record that his intellect was
        impaired by his alcoholism or otherwise. His educational background, which includes an
        MBA, and his work experience in sales reasonably reflect, as the trial court noted, “a certain
        amount of intelligence.” Reviewing the interrogation videotape and transcript, we cannot
        reasonably infer that defendant did not understand his rights. Initially during the interrogation,
        defendant stated that he knew what the Miranda rights were but that they were confusing.
        After they were read to him, he asked about the cost of hiring an attorney. As the interrogation
        continued, defendant disagreed with the warning that any statement he makes can and will be
        held against him. Defendant then changed course and stated that he understood “[n]one of it.”
        He reread the warnings and stated that he understood the first one, did not understand the
        second, understood his right to an attorney but did not know the cost, and did not understand
        that he could stop talking at any time without being found in contempt of court. The detectives
        explained that he had not been charged with any crime at that point. However, defendant
        alternated between stating that he did not “like those rights” and did not understand them. He


                                                    - 23 -
        agreed to speak to the detectives but claimed, as to the warnings, that “[t]hey wrote them
        wrong” and that “some of them don’t make sense” and “should be changed.” Finally,
        defendant stated, “I understand what they wrote down what the rights are. You have the right to
        remain silent. I believe in that.” At that point, the interrogation continued with questions about
        the murder. The foregoing reflects that defendant might have disagreed with some of the
        warnings, but it is telling that, once the interview became confrontational, he invoked one of
        his rights and requested an attorney. (As the State notes, he had no problem telling Las Vegas
        police that he understood his rights.) Further, the inconsistency and shifting focus of his
        answers reasonably reflect (i.e., show that it was not against the manifest weight of the
        evidence to find) a feigned misunderstanding of his rights.
¶ 160       In summary, the trial court did not err in admitting defendant’s statements to Detectives
        Jonites and Maldonado.

¶ 161                              B. Admission of Other-Crimes Evidence
¶ 162       Next, defendant argues that the trial court erred in admitting evidence of his prior, i.e.,
        2007, alleged abuse of Schaefer. We disagree.
¶ 163       A trial court’s decision to admit other-crimes evidence will not be reversed on appeal,
        unless the court abused its discretion. People v. Donoho, 204 Ill. 2d 159, 182 (2003). A trial
        court abuses its discretion if its determination is unreasonable. Id.
¶ 164       Generally, evidence of other crimes is not admissible for the purpose of showing the
        defendant’s character or propensity to commit crime. Ill. R. Evid. 404 (eff. Jan.1, 2011);
        People v. Illgen, 145 Ill. 2d 353, 364 (1991). Evidence of other crimes is admissible, however,
        where it is relevant to prove modus operandi, intent, identity, motive, or absence of mistake, or
        for any purpose other than to show character or propensity. Ill. R. Evid. 404(b) (eff. Jan.1,
        2011); Illgen, 145 Ill. 2d at 364-65. Also, notwithstanding the general prohibition on
        other-crimes evidence being admitted to show the defendant’s character or propensity to
        commit crime, such evidence is admissible to prove character or propensity as provided in
        sections 115-7.3, 115-7.4, and 115-20 of the Code. 725 ILCS 5/115-7.3, 115-7.4, 115-20
        (West 2016); see also Ill. R. Evid. 404(b) (eff. Jan. 1, 2011). Even if other-crimes evidence is
        admissible, however, it may be excluded if the evidence is irrelevant, or if the risk of undue
        prejudice substantially outweighs its probative value. Ill. R. Evid. 403 (eff. Jan. 1, 2011);
        People v. Dabbs, 239 Ill. 2d 277, 289-90 (2010).
¶ 165       “Evidence of other crimes [or bad acts] is objectionable not because it has little probative
        value, but rather because it has too much.” People v. Manning, 182 Ill. 2d 193, 213 (1998). The
        danger is that the fact finder will “convict the defendant only because it feels that defendant is
        a bad person who deserves punishment.” Id. at 213-14. “[T]he law distrusts the inference that,
        because a person committed other crimes or bad conduct, he [or she] is more likely to have
        committed the crime charged.” People v. Brown, 319 Ill. App. 3d 89, 99 (2001). Thus, where
        the other-crimes evidence “has no value beyond that inference, it is excluded.” (Internal
        quotation marks omitted.) Manning, 182 Ill. 2d at 214. Even other-crimes evidence that is
        relevant for a proper purpose will be excluded if its probative value is substantially outweighed
        by the danger of unfair prejudice. People v. Pikes, 2013 IL 115171, ¶ 11; see also Ill. R. Evid.
        405 (eff. Jan. 1, 2011).
¶ 166       Here, the trial court allowed the evidence of other criminal charges brought against
        defendant: the August 2007 domestic battery charge that was nol-prossed and the September

                                                    - 24 -
        2007 domestic battery charge on which he was convicted of battery. The court allowed the
        evidence pursuant to sections 115-7.4 and 115-20 of the Code and under the common law.
¶ 167       Defendant argues that sections 115-7.4 and 115-20 of the Code require that the evidence
        that the State seeks to introduce be relevant and that its probative value be weighed against the
        prejudice to the defendant. Both statutes further provide that, in weighing probative value
        against prejudice, the court may consider (1) the proximity in time to the charged offense, (2)
        the degree of factual similarity to the charged offense, or (3) other relevant facts and
        circumstances. 725 ILCS 5/115-7.4(b), 115-20(c) (West 2016). Defendant maintains that
        consideration of these factors demands the conclusion that the evidence should not have been
        admitted.
¶ 168       Specifically, defendant first notes that, on August 2, 2007, both defendant and Schaefer
        had been drinking and, when police responded to the home, Schaefer had visible signs of
        injury. No witnesses provided any information as to what, if anything, transpired between
        defendant and Schaefer, and defendant notes, he denied harming Schaefer or knowing how she
        had been injured. That charge was later dismissed. Next, on September 18, 2007, both
        defendant and Schaefer had been drinking, and when police arrived, Schaefer had visible signs
        of injury. Defendant argues that Schaefer’s claims that there were weapons in the home were
        not true, and defendant denied at the time that he had harmed Schaefer. He was arrested and
        charged with domestic battery, but he subsequently pleaded guilty to the lesser charge of
        battery.
¶ 169       In this case, the trial court denied defendant’s motion in limine No. 4 and granted the
        State’s motion in limine. In announcing its ruling, the court noted that it had considered the
        factors in sections 115-7.4 and 115-20. The court noted that the incidents occurred five years
        before the charged offense but that the remoteness of the incidents alone did not affect their
        admissibility; rather, it went to the weight to be given to the evidence. It specifically noted that
        case law had upheld the admission of evidence of an offense that occurred 12 to 15 years prior
        to the charged offense. The court also noted that it considered the factual similarities between
        the incidents and the present offense: the same victim, the same location (defendant’s home),
        and alleged violence. It found that the danger of undue prejudice did not outweigh the
        evidence’s probative value. The court clarified that the evidence was admissible under either
        statute, as well as under the common law. We further note that the jury was instructed that it
        could consider the evidence only on the issues of intent and motive.
¶ 170       Defendant contends that the undue prejudice far outweighed the evidence’s probative
        value. He maintains that there was little probative value to the prior incidents. Alcohol
        appeared to be the catalyst for what allegedly occurred. One could infer from the evidence that
        defendant and Schaefer drank to excess on two occasions and that the police were called.
        Defendant urges that, in contrast, the State did not produce any evidence that alcohol played a
        role in the events leading to Schaefer’s death. Also, defendant argues that there was no
        evidence that he inflicted Schaefer’s injuries in 2007, nor was there evidence that he used a gun
        in the incidents. As to the latter point, defendant notes that no guns were located in the home at
        the time. Defendant and Schaefer continued to associate for years after the incidents, which
        suggests, in defendant’s view, that Schaefer did not interpret the incidents as indicating that
        defendant would harm her in the future. Finally, only one misdemeanor battery conviction
        resulted from the incidents, suggesting to defendant that his guilt was not as clear cut as the
        jury was led to believe.

                                                     - 25 -
¶ 171        He also maintains that the prejudicial nature of the evidence was overwhelming. The jury
        viewed photos of Schaefer’s injuries and heard testimony from police officers that defendant
        had repeatedly physically abused her. The danger, defendant urges, was that the jury would
        believe that, simply because Schaefer was previously injured at or around a time that she was
        in defendant’s company, defendant must have injured her. That conclusion, further, would
        cause the jury to believe that defendant was a bad person who needed to be punished. Thus, he
        would be convicted not on evidence that he later caused her death but because, in 2007, the
        parties engaged in drunken squabbles. Defendant also argues that the evidence overall was
        close and, thus, the unfair prejudice to him of the other-crimes evidence was magnified and far
        more likely changed the outcome of the trial.
¶ 172        The State responds that there was more than mere general similarity between the previous
        offenses and the charged crime and that the trial court correctly found that the offenses were
        similar. As to defendant’s argument that the previous incidents were alcohol-related but there
        was no evidence of alcohol use in the present case, the State contends that this issue had little
        bearing on the matter. Rather, defendant’s use of violence against Schaefer was the focus.
        Finally, the State argues that, even if the admission of the evidence was erroneous, any error
        was harmless.
¶ 173        We conclude that the trial court did not err in admitting the other-crimes evidence. The
        record supports the court’s determination. First, as the trial court noted, the fact that nearly five
        years had elapsed between the 2007 events and Schaefer’s death in 2011 or 2012 did not, in
        itself, affect the admissibility of the evidence. See, e.g., Donoho, 204 Ill. 2d at 184-85 (“while
        the passage of 12 to 15 years since the prior offense may lessen its probative value, standing
        alone it is insufficient to compel a finding that the trial court abused its discretion by admitting
        evidence about it” under section 115-7.3 of the Code4); People v. Braddy, 2015 IL App (5th)
130354, ¶ 37 (20-year time lapse; affirming admission under section 115-7.3); People v. Davis,
        260 Ill. App. 3d 176, 192 (1994) (same; affirming admission under the common law); see also
        People v. Nixon, 2016 IL App (2d) 130514, ¶ 42 (no abuse of discretion under section 115-7.4
        where six years had elapsed). Here, the 2007 incidents were sufficiently close in time to be
        relevant and probative. Second, the factual similarities between the 2007 incidents and
        Schaefer’s death support the admission of the other-crimes evidence. All incidents involved
        the same victim, the same location (defendant’s home), and alleged violence. As to
        defendant’s point that there was no evidence that alcohol played a role in Schaefer’s death or
        that he used a gun in the prior incidents, we note that the “existence of some differences”
        between a charged offense and other-crimes evidence does not defeat the admissibility of the
        other-crimes evidence because no two crimes are identical. Donoho, 204 Ill. 2d at 185. What is
        critical here is that all incidents resulted in physical injury to Schaefer, evidently inflicted by
        defendant in defendant’s home. “To be admissible under section 115-7.4, the other-crimes
        evidence must bear merely ‘general similarity’ to the charged offense.” People v. Heller, 2017
IL App (4th) 140658, ¶ 44 (quoting People v. Jackson, 2014 IL App (1st) 123258, ¶ 43).
        Further, it “is well established” that “prior assaults against a victim of a crime that a defendant
            4
             Sections 115-7.3 and 115-7.4 of the Code are nearly identical, with section 115-7.3 addressing
        prior incidents of sexual abuse, and section 115-7.4 addressing prior incidents of domestic violence.
        725 ILCS 5/115-7.3(a), 115-7.4(a) (West 2016). Both statutes require the trial court to weigh the
        probative value of the evidence against undue prejudice to the defendant. 725 ILCS 5/115-7.3(c),
        115-7.4(c) (West 2016).

                                                     - 26 -
        is charged with committing is probative of intent or motive.” People v. Abraham, 324 Ill. App.
3d 26, 35 (2001) (“in any murder case prior attacks against the murder victim are necessarily
        nonfatal yet have been held probative of intent”); see also People v. McCarthy, 132 Ill. 2d 331,
        337 (1989) (in murder case, State permitted to introduce evidence that the defendant had
        previously struck the victim several times and broken the windows of the victim’s family
        member’s car, as evidence showed the defendant’s intent to harm). Thus, we do not find
        persuasive defendant’s claim that, because Schaefer continued to live with him for several
        years after the 2007 incidents, Schaefer did not interpret them as suggesting that defendant
        would harm her in the future. As to defendant’s argument concerning alcohol, i.e., that there is
        no evidence that it was a factor in this case and that thus there is insufficient similarity between
        the 2007 incidents and Schaefer’s death, this assertion has been rejected on the basis that a
        general similarity between prior acts and the charged offense is sufficient and that intoxication
        during earlier assaults show hostility toward victim and, thus, is probative of intent and motive.
        Abraham, 324 Ill. App. 3d at 35. Third, the trial court did not err in determining that the
        probative value of the other-crimes evidence outweighed its prejudicial effect. The 2007
        incidents did not become the focus of defendant’s trial. See People v. Boyd, 366 Ill. App. 3d
84, 94 (2006) (other-crimes evidence must not become a focal point of the trial, and the detail
        and repetition admitted must be narrow so as to avoid the danger of a trial within a trial).
        Further, as noted, the fact that the 2007 incidents were reasonably close in time to Schaefer’s
        death, along with their factual similarities, render them relevant and probative. The trial court
        instructed the jury that it could consider the other-crimes evidence only on the issues of intent
        and motive. There is a strong presumption that jurors follow the court’s instructions (People v.
        Taylor, 166 Ill. 2d 414, 438 (1995)), and we find no indication in the record that rebuts this
        presumption. The jury instruction reduced the possibility of any undue prejudice to defendant
        from the admission of the evidence.
¶ 174        Defendant’s assertion that there was no evidence that he had inflicted Schaefer’s 2007
        injuries is not well taken. He pleaded guilty to battery for the September 2007 incident.
        Although this was a lesser crime than the domestic battery with which he was initially charged,
        it does not reflect that, as defendant suggests, his guilt was not as clear cut as the jury was led to
        believe. The offense of battery is defined as “knowingly without legal justification by any
        means (1) caus[ing] bodily harm to an individual or (2) mak[ing] physical contact of an
        insulting or provoking nature with an individual.” 720 ILCS 5/12-3(a) (West 2016). The
        supreme court has noted that bodily harm for purposes of battery constitutes “some sort of
        physical pain or damage to the body, like lacerations, bruises or abrasions, whether temporary
        or permanent.” People v. Mays, 91 Ill. 2d 251, 256 (1982). To suggest that the prior incidents,
        especially the September 2007 incident, do not suggest defendant’s hostility toward Schaefer
        or indicate his motive and intent to murder her strains credulity. Nor do we find error with the
        trial court’s admission of evidence of the August 2007 incident, where the domestic battery
        charge was ultimately nol-prossed. The evidence concerning that incident was that, when
        Deputy Satkiewicz arrived, she observed that Schaefer was bleeding and complaining of a hurt
        wrist (that was later determined to be broken). No one other than defendant was present at the
        residence. A reasonable inference was that defendant inflicted Schaefer’s injuries, and this
        inference was strengthened by the September 2007 incident (only one month later, of a similar
        nature, and for which defendant pleaded guilty to battery). Finally, we disagree with
        defendant’s argument that, because the evidence overall was close, the unfair prejudice was


                                                     - 27 -
        magnified and far more likely to change the outcome of the trial. We address in full below the
        sufficiency of the evidence and conclude that it was overwhelming.
¶ 175       Finally, defendant addresses section 115-20(a) of the Code, arguing that it permits the
        admission of evidence of a prior conviction of domestic battery but not battery. He notes that,
        although he was charged with domestic battery in 2007, he was ultimately convicted only of
        battery. Thus, he argues, his battery conviction was not admissible under section 115-20. The
        State responds that Chapman, 2012 IL 111896, supports its argument that the battery
        conviction was properly admitted, notwithstanding that battery is not explicitly listed in the
        statute. In Chapman, the supreme court held that section 115-20 is not restricted to
        prosecutions involving the crimes explicitly listed in the provision. Id. ¶ 26. The court noted
        that the statute’s provision that the enumerated prior convictions (which, again, do not include
        battery) are “ ‘admissible in a later criminal prosecution for any of these types of offenses when
        the victim is the same person who was the victim of the previous offense that resulted in
        conviction of the defendant’ ” means that the prior convictions can be admitted in a
        prosecution for any offense of their kind. (Emphasis in original.) Id. ¶¶ 24-25 (quoting 725
        ILCS 5/115-20(a) (West 2006)). We agree with defendant that Chapman does not address the
        issue before us. Here, the issue is whether a nonenumerated conviction (battery) can be
        admitted in a later prosecution for a similar kind of offense (murder). Chapman involved an
        earlier conviction of an enumerated offense (domestic battery) and a later prosecution for
        murder, which the court held was one of the “types of offenses” to which section 115-20 refers.
        Id. ¶ 28. However, we need not resolve the issue because the other-crimes evidence was
        admissible under the common law and section 115-7.4.
¶ 176       In summary, we cannot conclude that the trial court abused its discretion in admitting the
        other-crimes evidence.

¶ 177                 C. Admission of Evidence of Defendant’s Ownership of Firearms
¶ 178        Next, defendant argues that the trial court erred in admitting evidence—specifically,
        statements that he made at his interrogation—that he owned firearms not proven to be
        connected with Schaefer’s death. He contends that the evidence lacked probative value and
        was overwhelmingly prejudicial.
¶ 179        At the trial court’s discretion, relevant evidence may be excluded if its prejudicial effect
        substantially outweighs its probative value. Ill. R. Evid. 403 (eff. Jan. 1, 2011); People v.
        Eyler, 133 Ill. 2d 173, 218 (1989). We will not disturb the trial court’s determination, absent an
        abuse of discretion. People v. Shum, 117 Ill. 2d 317, 353 (1987). As noted, a trial court abuses
        its discretion if its determination is unreasonable. Donoho, 204 Ill. 2d at 182.
¶ 180        Defendant argues that he did not possess any firearms at the time of his arrest in Las Vegas,
        no weapons were found in his home, and no bullets were recovered that were matched to any
        gun that could have caused Schaefer’s death. However, the State was permitted to present
        evidence that defendant owned as many as five guns, including a .22-caliber handgun and a
        .45-caliber handgun. The State, he notes, did not argue that any of the guns were used in the
        crime, and the jury was not presented with evidence that defendant used a specific type of gun
        in the killing. Defendant asserts that every reference to the guns should have been redacted
        from his statements.
¶ 181        Defendant further contends that the closest the State got in its attempt to present actual
        evidence rather than speculation was its reference to the yellow piece of paper that referred to a

                                                    - 28 -
        .45-caliber gun along with two boxes of .45-caliber cartridges and five boxes of shotgun shells.
        Defendant notes that the paper was not dated, no such gun was located, and no .45-caliber
        cartridges or shotgun shells were found. Also, neither Dr. Blum’s nor Bitton’s testimony
        established that a .45-caliber weapon was used in the murder. Defendant argues that the State
        was not able to establish when he owned or possessed firearms and accessories. The firearms
        evidence, defendant argues, was overwhelmingly unfairly prejudicial because it suggested that
        he was a violent person capable of using a firearm in an act of violence. He also asserts that
        jurors often possess strong feelings about firearms and might have found him guilty simply
        because he might have possessed a firearm at some point in the past.
¶ 182       Defendant relies on several cases that held that the admission of actual firearms was
        erroneous. See People v. Smith, 413 Ill. 218, 223 (1952) (admission of shotguns that had no
        connection to the offense was erroneous); People v. Maldonado, 240 Ill. App. 3d 470, 478-79
        (1992) (also noting that, generally, a weapon is not admissible unless there is evidence
        connecting it to the defendant and the crime, or unless the defendant possessed it when arrested
        for the crime); People v. Jackson, 154 Ill. App. 3d 241, 246 (1987) (admission of gun unrelated
        to offense was erroneous). However, those cases are arguably distinguishable because the
        weapons themselves were admitted into evidence. Here, in contrast, no weapon was admitted.
¶ 183       The State asserts that the trial court did not abuse its discretion in admitting defendant’s
        statements about gun ownership. The evidence, in its view, was relevant. During his
        interrogation, defendant admitted that he owned a rifle and inherited his father’s .22-caliber
        and .45-caliber guns. He also stated that he had owned five guns that had been stolen from him
        and that he owned at least two .45-caliber guns and a black rifle. A note on the yellow sheet of
        paper in his handwriting, describing one of the .45-caliber weapons and including its serial
        number, corroborated these statements. One of these weapons, the State urges, could have
        caused Schaefer’s injuries. Dr. Blum testified that Schaefer was killed by gunshot wounds to
        the head and spine.
¶ 184       The State relies on People v. Hoffstetter, 203 Ill. App. 3d 755, 773 (1990), a murder case
        wherein the reviewing court upheld the trial court’s admission of testimony concerning a
        handgun that belonged to the defendant’s roommate. The roommate testified that the gun was
        missing for several days while another man was staying with the roommate and the defendant
        and that the gun reappeared after the roommate mentioned its disappearance to the defendant.
        At a later time, the gun again disappeared, permanently. The Hoffstetter court held that the
        roommate’s testimony was admissible as circumstantial evidence, even though the murder
        weapon or weapons—the victims were killed by .22-caliber gunshots—were never located. Id.
        The court noted that 13 types of weapons could have fired the shots and that both the defendant
        and the other man had access to such a weapon around the time of the murders. Id. Further,
        although there was no evidence that the roommate’s gun was taken by either the defendant or
        the other man or that it was used by either of them to commit the murders, “the weight to be
        given to [the roommate’s] testimony was a determination for the jury.” Id.
¶ 185       Here, as the State views it, the evidence was even more relevant because defendant’s
        statements admitting to gun ownership established the material fact that defendant had
        possessed guns and was familiar with them.
¶ 186       We believe that this case is more like Hoffstetter than the cases upon which defendant
        relies, but it is distinguishable from Hoffstetter in critical respects. In that case, the caliber of
        the gun used to kill the victims was identified. That was not the case here. Dr. Blum could not

                                                     - 29 -
        identify the caliber of the gun that killed Schaefer, and thus he could not rule out any types of
        guns. Further, in Hoffstetter, the defendant and the other man had access to a type of weapon
        that could have killed the victims. That was not proven here. No weapons were found on
        defendant when he was arrested or in his residence after Schaefer’s body was discovered.
¶ 187       Other jurisdictions, in cases with fact patterns closer to this case than to Hoffstetter, have
        found error with the admission of the firearms evidence. See, e.g., Smith v. State, 98 A.3d 444,
        453-54 (Md. Ct. Spec. App. 2014) (pivotal issue was whether the defendant shot the decedent
        or whether the decedent killed himself; after reversing convictions because of a voir dire error,
        court addressed issue likely to occur on remand and determined that the trial court erred in
        admitting evidence that the defendant owned eight firearms and ammunition that were not
        related to the shooting; evidence was minimally relevant and highly prejudicial; the fact that
        the defendant legally possessed guns and ammunition did not make the weapons relevant to the
        victim’s death or help prove the charged offense); Commonwealth v. Valentin, 50 N.E.3d 172,
        179 (Mass. 2016) (admission of evidence of the defendant’s lawful ownership of weapons and
        ammunition, other than weapon used in the shootings (which was admitted into evidence), was
        erroneous because it was not relevant and, even if relevant, it was highly prejudicial because it
        “portrayed him as someone *** likely to commit murder”; further holding, however, that the
        evidence against the defendant was strong and that the verdict would not have been different if
        the improperly admitted evidence had been excluded); State v. Rupe, 683 P.2d 571, 594-97
        (Wash. 1984) (admission, during sentencing, of evidence of the defendant’s gun collection,
        which was not used in the commission of the charged crimes, was erroneous because it was
        irrelevant, prejudicial, and violative of due process; it was irrelevant because there was “no
        relation between the fact that someone collects guns and the issue of whether they deserve the
        death sentence”; it was highly prejudicial because “[p]ersonal reactions to the ownership of
        guns vary greatly” and the sole purpose of the evidence was to portray the defendant as an
        extremely dangerous person; ordering new sentencing hearing).
¶ 188       We agree with defendant that the trial court abused its discretion in admitting his
        statements about his ownership of firearms. We find persuasive the foreign case law and agree
        that the evidence here was irrelevant and highly prejudicial. At best, the evidence showed that
        defendant owned guns at some point. However, none were found at the scene and no particular
        gun was identified as the type that inflicted Schaefer’s wounds. Admission of the evidence
        allowed the jury to speculate and unreasonably infer that, because defendant owned guns at
        some point, he was more likely to be the killer. It also could have played into certain jurors’
        negative opinions concerning gun ownership.
¶ 189       However, we conclude that the error was harmless. To establish that an error was harmless,
        the State must prove beyond a reasonable doubt that the verdict would have been the same
        absent the error. People v. Montano, 2017 IL App (2d) 140326, ¶ 124. When deciding whether
        an error was harmless, a reviewing court may (1) focus on the error to determine whether it
        might have contributed to the conviction, (2) examine the properly admitted evidence to
        determine whether it overwhelmingly supports the conviction, or (3) determine whether the
        improperly admitted evidence is merely cumulative or duplicates properly admitted evidence.
        Id. Here, as we discuss below, the evidence of defendant’s guilt, without the firearms evidence,
        was overwhelming. Accordingly, we reject defendant’s claim.




                                                    - 30 -
¶ 190                                   D. Sufficiency of the Evidence
¶ 191       Finally, defendant argues that the evidence was insufficient to sustain his convictions. For
        the following reasons, we disagree.
¶ 192       A reviewing court will not set aside a criminal conviction unless the evidence is so
        improbable or unsatisfactory that it creates a reasonable doubt of the defendant’s guilt. People
        v. Collins, 106 Ill. 2d 237, 261 (1985). When we review a challenge to the sufficiency of the
        evidence, “ ‘the relevant question is whether, after viewing the evidence in the light most
        favorable to the prosecution, any rational trier of fact could have found the essential elements
        of the crime beyond a reasonable doubt.’ ” (Emphasis omitted.) Id. (quoting Jackson v.
        Virginia, 443 U.S. 307, 319 (1979)). The trier of fact is responsible for resolving conflicts in
        the testimony, weighing the evidence, and determining what inferences to draw, and a
        reviewing court ordinarily will not substitute its judgment on these matters for that of the trier
        of fact. People v. Cooper, 194 Ill. 2d 419, 431 (2000).
¶ 193       A person commits first degree murder if, in performing the acts that cause a death, without
        lawful justification, he or she knows that the acts create a strong probability of death or great
        bodily harm to the victim or another. 720 ILCS 5/9-1(a)(2) (West 2012).
¶ 194       We conclude that the evidence, even excluding the firearms evidence, was sufficient to
        sustain defendant’s conviction and, further, that it was overwhelming. It is undisputed that
        Schaefer lived with defendant and that, several years before her death, defendant pleaded
        guilty to battery of Schaefer. Haskell testified that Schaefer was killed between October 2011
        and June 2012. Bitton and Pribek testified that they last saw Schaefer around January 2011.
        Jones testified that there was “a lengthy period” during which defendant still occupied the
        house and Schaefer was no longer present. Defendant left on his cross-country trip on June 15,
        2012.
¶ 195       Defendant’s testimony that Schaefer might have moved to Missouri was belied by the
        evidence of items that belonged to Schaefer found in her bedroom. The evidence included her
        checkbook (with the last recorded entry dated September 28, 2011), day planner (with the last
        entry dated September 29, 2011), credit cards, purse, mail, and identification. Defendant had
        no plausible explanation for why Schaefer would have left behind necessary personal items.
        Defendant merely (and wildly) speculated that Schaefer had enemies and might have been a
        drug dealer.
¶ 196       Defendant’s actions before he left on his trip were highly unusual, and his actions
        afterward were highly suspicious. Before he left (and after Schaefer had not been seen for
        months), defendant secured his residence by screwing shut the windows and doors. Defendant
        denied sealing Schaefer’s bedroom and could offer no explanation for the presence of his DNA
        on a piece of latex glove found on duct tape on the doorframe, other than speculation that it was
        his enemies’ attempt to frame him for murder. He testified that he took the security measures to
        protect his belongings and because he did not trust Bitton, whom he had actually hired as the
        property’s caretaker. He also spoke to her almost daily after he left and repeatedly instructed
        her not to enter the residence. However, defendant’s actions after his residence sustained water
        damage completely undermined his claim that he took the highly unusual measures to protect
        his home. When pipes burst and water was running down the walls, defendant continued to
        instruct Bitton not to enter the residence. The only reasonable inference from this evidence is
        that defendant was not concerned about his valuables or damage to his property but was hiding


                                                    - 31 -
        something in the home. Indeed, on November 6, 2013, Schaefer’s skeletal remains were found
        in her bedroom.
¶ 197       Defendant argues that the State failed to attach a date to Schaefer’s death, specifically a
        date before defendant left Illinois. He contends that Haskell first opined that she died between
        the warm weather in 2011 and the warm weather in 2012 and later opined that she died
        between October 2011 and June 2012. This lack of precision, defendant asserts, precluded any
        reasonable fact finder from placing any weight on Haskell’s testimony. We disagree. Haskell
        specified that the period to which he referred was the warmer months between October 2011
        and June 2012. Defendant also attacks Haskell’s testimony by noting that Haskell did not
        collect the insects himself and did not use precise weather data (where he used McHenry data
        instead of data specific to 518 North Country Club Drive). We reject defendant’s argument.
        First, he does not point to any evidence of tampering with the physical evidence, nor does he
        suggest that the weather in the vicinity of his residence was substantially different from that in
        McHenry as a whole. Second, these aspects of Haskell’s testimony do not undermine his
        estimates of when Schaefer died.
¶ 198       Further, we are not persuaded by defendant’s argument that neither Schaefer’s day planner
        nor Haskell’s testimony “even suggested” that Schaefer died while defendant was in Illinois.
        The evidence showed that no one saw Schaefer for a while before defendant left on his trip and
        that defendant exercised unusually restrictive control over his home, where Schaefer’s remains
        were located. This, along with the other evidence noted above, was more than sufficient to tie
        him to the murder.
¶ 199       Next, addressing the physical evidence, defendant argues that the DNA on the piece of
        latex glove on the duct tape on the doorframe of Schaefer’s bedroom did not suggest that
        defendant caused her death. He claims that he resided in the home and that common sense
        dictates that his DNA would be present on many items. Similarly, he criticizes the State’s
        arguments concerning the evidence about his home-improvement purchases, arguing that
        common sense dictates that it is normal for a homeowner to purchase such items. We do not
        dispute that this evidence, in isolation, does not overwhelmingly point to defendant as the
        killer. But the jury was presented with much more, indeed overwhelming, evidence, as related
        above, that linked defendant to Schaefer’s death.
¶ 200       Finally, defendant notes that Bitton claimed to have observed the sealed door many times
        but that Oliver testified that he did not see the sealed door when he entered the home in 2013.
        Defendant contends that there was no reasonable basis for the jury to accept Bitton’s testimony
        over Oliver’s testimony. We disagree. The fact that Oliver did not notice the sealed door does
        not imply that it was not actually sealed. Also, he did not testify that he looked at Schaefer’s
        bedroom door. His concern was the water damage.
¶ 201       In summary, even without the firearms evidence, the evidence of defendant’s guilt was
        overwhelming.

¶ 202                                       III. CONCLUSION
¶ 203       For the reasons stated, the judgment of the circuit court of McHenry County is affirmed. As
        part of our judgment, we grant the State’s request that defendant be assessed $50 as costs for
        this appeal. 55 ILCS 5/4-2002(a) (West 2016); see also People v. Nicholls, 71 Ill. 2d 166, 178
        (1978).


                                                    - 32 -
¶ 204   Affirmed.




                    - 33 -